Citation Nr: 9922165	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
chronic ear infection. 

2.  Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from July 26 to September 18, 
1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO, in pertinent part, denied entitlement to service 
connection for hearing loss, and determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for infection of the left 
ear.

The veteran, who is currently incarcerated in a Texas penal 
facility, was scheduled to provide testimony before a Member 
of the Board at the RO in February 1999; without notice, he 
did not appear.


FINDINGS OF FACT

1.  The RO affirmed a previous denial of service connection 
for a chronic ear infection when it issued an unappealed 
rating decision in July 1978.

2.  Evidence submitted since the July 1978 rating decision is 
duplicative or cumulative, does not bear directly and 
substantially upon the issue at hand, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The claim for entitlement to service connection for left 
ear defective hearing is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  

4.  Preexisting hearing loss in the right ear chronically 
worsened during active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1978 rating decision 
wherein the RO affirmed the denial of service connection for 
a chronic ear infection is not new or material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (1998). 

2.  The claim of entitlement to service connection for left 
ear defective hearing is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

3.  Preexisting defective hearing in the right ear was 
aggravated by service.  38 U.S.C.A. §§ 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385, 4.3 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the veteran's enlistment examination conducted on May 7, 
1974, audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
--
30
LEFT
15
5
5
--
15

Hearing profile was "2" on enlistment.

The veteran entered active duty on July 26, 1974.

On August 12, 1974, the veteran was seen with multiple 
complaints including having had a right ear ache for about 
the last year.  

On August 19, 1974, the veteran was again seen with a 
multiple year history of drainage, pain and decreased hearing 
in his right ear.  Examination showed minimal retraction in 
the left ear; the right ear had a posterior tympanic membrane 
perforation with signs of pus and debris.

Examination on August 22, 1974 showed that the left eardrum 
was somewhat retracted.  The right ear showed erosion and 
posterior retraction and a possible fistula tract.  A DA Form 
3349 is of record showing a profile record of T-3 for stamina 
for the interim during which the veteran was to be returned 
to the unit for out-processing.  Diagnosis was chronic otitis 
media, right ear, with cholesteatoma and possible lateral 
canal fistula.  The instructions were that he was to be 
relieved of all basic training and that Medical Board 
proceedings had been instituted and were pending.

A history was taken on August 23, 1974, at the time of the 
separation examination to the effect that the veteran had 
complained of pain and drainage from the right ear associated 
with occasional vertigo.  He had had this for many years with 
intermittent drainage in the right ear.  He had been seen by 
a ear, nose and throat specialist before entering service and 
reported that he had been told that he would need an 
operative procedure for his right ear, but that this had 
never been done.  

On examination, all findings were normal except for the ears.  
The left ear showed a somewhat retracted tympanic membrane 
without evidence of perforation or attic erosion.  The right 
ear examination showed pus in the external auditory canal 
associated with an attic erosion and a posterior-superior 
large retraction pocket, the end of which could not be seen.  


There was a small amount of cholesteatomatous debris in this 
retraction pocket.  Bone conduction was greater than air 
conduction in the right ear and the Weber tuning fork test 
lateralized to the right.  A fistula test done in the 
involved right ear was positive.  

Final diagnosis was chronic otitis media, right ear, with 
cholesteatoma and possible lateral semi-circular canal 
fistula.  It was concluded that the veteran was not fit for 
enlistment or induction and discharged accordingly on the 
basis of erroneous enlistment.   

On the separation examination of August 23, 1974, 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
50
60
60
LEFT
30
20
20
15
15

The veteran's hearing profile at the time of separation was 
"3".

A report of the Medical Board Proceedings examination, dated 
August 26, 1974 is of record showing chronic otitis media, 
right ear, with cholesteatoma and possible lateral semi-
circular canal fistula.  Approximate date of origin was 
characterized as 1973 and it was felt that there had been no 
inservice aggravation.

In November 1976 the RO denied service connection for an ear 
disorder described as chronic otitis media with cholesteatomy 
and possible lateral canal fistula.  

In December 1976, on a VA Form 21-4138, the veteran reported 
that he had a loss of hearing in his ears.  No adjudicative 
action was then taken thereon.



However, with regard to his claim for service connection for 
an ear disorder, the veteran also submitted clinical reports 
from the Dallas County Hospital District.  
This evidence showed that the veteran had been seen in March 
1976 with complaints of decreased hearing on the right side 
with tinnitus and mild intermittent otalgia.  He had a 
history of numerous ear infections as a child and at least 
one perforation.  He said he had been given an audiogram in 
service several years before.  He said that he had not been 
told his hearing was abnormal.  Examination showed mild to 
moderate conductive hearing loss in the right ear.  

In June 1976, the veteran was seen for complaints of right 
ear pain and fullness in the right maxillary sinus area.  
Cerumen was excavated from both ears.  The right tympanic 
membrane seemed to have fluid behind it and did not move.  
The left tympanic membrane was clear and moved well.  In July 
1976, he had been seen at the ear, nose, and throat (ENT) 
clinic where the examiner reported being initially unable to 
see the eardrum.  Eventually he was able to find the 
myringotomy tube draining the right tympanic membrane.  The 
right ear drum was said to be retracted and the left one was 
slightly retracted.  Teldrin decongestant and Cortisporin 
were prescribed.  

In August 1976, the veteran was again seen for right ear 
otitis media and inability to do the Valsalva maneuver.  Some 
suppurative otitis media in the right ear persisted.  In July 
1977, he was said to have maxillary sinusitis and right ear, 
conductive hearing loss secondary to serous otitis.

Summary documents are in the file from the Dallas VA Medical 
Center showing that in January 1978 the veteran had right ear 
hearing deficit, and in June 1978, he had cholesteatoma of 
the "left" ear.  

A statement dated in June 1978 from O.C.M., M.D., was to the 
effect that he had first seen the veteran in October 1975 
with a history of drainage from the right ear.  

Examination showed perforation of the right tympanic membrane 
with debris in the middle ear suggesting cholesteatoma.  The 
veteran was seen again in January 1976 with a perforation in 
the right tympanic membrane and drainage.  He was again 
advised he needed to have mastoid surgery. 

In July 1978 the RO affirmed the prior denial of entitlement 
to service connection for an ear disorder (without any 
mention of defective hearing); a timely appeal was not taken 
therefrom. 

Since the 1978 decision, searches for additional clinical 
records relating to care at the VA facility in Dallas in 1975 
and 1977, and the VA facility in Shreveport from 1981, have 
been unproductive.

VA and other facilities' outpatient records since 1987 show a 
history of right ear surgery about 1-2 years before.  Since 
then, the veteran said he has had right ear pain.  Right 
otorrhea was diagnosed and the ear was cleaned and medication 
provided.  In September 1988, he again was found to have a 
cholesteatoma in the right ear.  On occasion, it was noted 
that he was said to have some longstanding problems hearing 
in the right ear although recent treatment records primarily 
refer to other complaints.

Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

In the case of a final decision, if no notice of disagreement 
is filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed, except as otherwise 
provided by regulation.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).




When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?



However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, op. 
cit.  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This advisory obligation depends upon the particular facts of 
the case and the extent to which VA has advised the claimant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established through 
competent lay evidence, not medical records alone.  Horowitz, 
op. cit.  But a lay witness is not capable of offering 
evidence requiring medical knowledge.  Espiritu v. Derwinski, 
op. cit.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed.Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed.Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service based on all 
of the evidence.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b) (1998).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court has found that a condition that worsened during 
service and then improved due to in-service treatment to the 
point that it was no more disabling than it was at induction 
is analogous to a condition that has flared up temporarily.  

Further, it is not necessary that a specific link be shown 
between inservice activity and the deterioration of the 
preservice disability in order to prevail.  It is enough that 
the aggravation occurred in service.  See Browder v. 
Derwinski, 1 Vet. App. 204 (1991).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  If a veteran currently meets the criteria of 
38 C.F.R. § 3.385, he has a hearing loss disability.  The 
veteran does not have to have a hearing loss disability 
during service in order to warrant a grant of service 
connection.  Rather, the issue is whether, pursuant to 38 
C.F.R. § 3.303(d), any current hearing loss disability is a 
chronic disorder attributable to service.  

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993) and 
others, in general, the Court has found that "normal" 
hearing exists when the thresholds are between 0 and 20 
decibels, and "hearing loss" exists when the threshold is 
from 25 decibels.

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
chronic ear infection.

Analysis

The veteran seeks to reopen his claim for service connection 
for a chronic ear infection which the RO last denied when it 
issued an unappealed rating decision in July 1978. When a 
claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Service medical records are unequivocal in noting that the 
veteran had a history of ear infection, particularly 
involving his right ear, as a child and long before entering 
service.  This infection clearly continued in and since 
service, with the presence found during that time of 
cholesteatoma on the right and chronic drainage.  

The July 1978 unappealed final decision wherein the RO 
affirmed the denial of service connection for chronic ear 
infection was soundly based on the evidence then of record, 
none of which showed that there had been any inservice 
increase of a chronic nature in the preservice symptoms 
relating solely to ear infection [consideration which did not 
address the tangentially associated but non-intimate issue 
relating to hearing loss].  

Since then, the veteran has submitted evidence that tends to 
show he continues to have chronic ear infection, sometimes 
mildly involving the left ear, but consistently involving the 
right ear, and for which he has had surgery as well on 
occasion.  While this evidence is new to the extent that it 
was not previously of record, it is not material because it 
does not establish that any chronic ear infection was 
aggravated by the veteran's period of active service.

None of this evidence relates to or in any way serves to 
link, on the basis of competent medical authority, a chronic 
ear infection to active service on the basis of incurrence or 
aggravation.  

With regard the claim for service connection for a chronic 
ear infection, the RO has fulfilled its obligation under 
section 5103(a) in its rating decision, and statement of the 
case in which it informed the veteran of the reasons his 
claim had been denied.  

Also, by this decision, the Board informs the veteran of the 
type of new and material evidence needed to reopen his claim.  
Unlike Graves as cited above, the veteran in this case has 
not put VA on notice of the existence of specific evidence 
that may be both new and material, and sufficient to reopen 
his claim for service connection.

Accordingly, the Board finds that new and material evidence 
has not been submitted and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. §§ 3.104, 3.156(a), 
20.113.

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a chronic ear 
infection, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. at 171 (1996).


II.  Entitlement to service connection 
for bilateral defective hearing.

Analysis

As to the question of service connection for defective 
hearing, the situation with regard to left and right ears is 
entirely distinct and independent.

With regard to defective hearing in the left ear, by VA 
standards, the veteran had normal hearing at entrance into 
and separation from service.  Moreover, he has not been shown 
to have defective hearing since service which is in any way 
related thereto.  Absent a disorder in service, one since 
service, and a medical opinion establishing a nexus between 
the two, the veteran has provided none of the three pivotal 
elements of a well-grounded claim. 

In that regard, Section 5107 of Title 38, United States Code 
unequivocally places an initial burden upon the claimant to 
produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois and Grottveit cases, 
op. cit.    


Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for 
defective hearing in the left ear must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, op. cit.  The claimant does not meet this burden 
by merely presenting his lay opinion because he is not a 
medical health professional and does not constitute competent 
medical authority pursuant to Espiritu.  Consequently, his 
lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim 
under Tirpak, the absence of cognizable evidence renders the 
appellant's claim not well grounded.

The appellant's assertions in that regard are based upon his 
lay opinion and the record does not show that he has been 
trained in the medical arts to make such an assertion.  The 
appellant is clearly asserting a fact well beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Although the Board considered and deneid the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim, and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
defective hearing in the left ear.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for a hearing loss in the 
left ear, the doctrine of reasonable doubt is not applicable 
to this claim.

However, the situation with regard to defective hearing in 
the right ear is an entirely separate and distinguishable 
matter.  A review of the clinical evidence at the time of 
entrance into service shows pure tone thresholds of 35, 40, 
35 and 30 at 500, 1,000, 2,000 and 4,000 Hertz respectively.  
His hearing profile at entrance was "2", reflective of the 
mild to no more than modest degree of right ear hearing loss.

Throughout the albeit brief period of service, the veteran 
had continuous problems with his ear infection, particularly 
on the right, and a decrease in hearing was noted.

More importantly, at the time of separation from service, 
pure tone thresholds, in decibels, in the right ear, were 70, 
70, 50, 60 and 60 decibels, at 500, 1,000, 2,000, 3,000 and 
4,000 Hertz respectively.  The veteran's hearing profile at 
separation was "3" reflective of increased loss when compared 
to the entrance findings.  

Given the fact that he had been in service for a brief time, 
this is a rather dramatic change and deterioration in the 
specific and unequivocally recorded decibel loss shown in his 
right ear hearing at the conversational frequencies. 

Since service, commencing on reported right ear hearing 
evaluations in Dallas in the mid-1970's, the veteran has 
continued to have hearing loss on the right.  And on each 
occasion, medical expert opinion has been provided to the 
effect that the right ear hearing loss is due to the 
ramifications of his ear infection.

Thus, although the veteran's period of service was not 
extensive, and the right ear infection which had preceded 
service merely continued therein, nonetheless, there is an 
ample basis for finding that hearing loss in the right ear, 
in going from modest degree to one of some significance in 
association therewith, raises a doubt which must be resolved 
in his favor that this was well beyond that which might be 
considerable normal progressive worsening of the preexisting 
right ear hearing deficit.  

In this regard, medical examiners have consistently 
attributed the predominantly bone loss on the right to his 
right ear infections so further opinion in that regard is 
unwarranted.  

In this case, it is reasonably determinable that, even 
notwithstanding the relatively maintained level of pathology 
of that right ear infection in service, this in fact resulted 
in a demonstrable and distinct increase in relative chronic 
hearing deficit, for which service connection is in order on 
the basis of inservice aggravation.  38 U.S.C.A. §§ 1153, 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385, 4.3.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic ear infection, the appeal is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for defective hearing in 
the left ear, the appeal is denied.

Entitlement to service connection for defective hearing in 
the right ear is granted.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

